Citation Nr: 0511999	
Decision Date: 04/29/05    Archive Date: 05/11/05

DOCKET NO.  03-08 682	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for residuals of an 
injury to the right arm (ulna and radius), currently 
evaluated as 10 percent disabling.

2.  Entitlement to an increased rating for residuals of an 
injury to the right foot, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel


INTRODUCTION

The veteran served on active duty from April 1956 to 
September 1975.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a decision by the RO in St. Petersburg, 
Florida.

For the reasons set forth below, this appeal is being 
REMANDED to the RO via the Appeals Management Center in 
Washington, DC.  VA will notify the veteran if further action 
is required on his part.


REMAND

The veteran has reported having undergone relevant testing at 
the VA Medical Center (VAMC) in Gainesville, Florida in 
January 2003.  He has also reported receiving relevant 
treatment at the VA Outpatient Clinic (VAOPC) in 
Jacksonville, Florida as recently as December 2004, and has 
suggested-by way of a release he submitted in May 2003-that 
he has been seen for treatment at the VAMC in Lake City, 
Florida as well.  Presently, it appears clear that the claims 
file does not contain a complete copy of all relevant records 
of treatment from these three VA facilities.  The file does 
not contain, for example, any VA records dated subsequent to 
June 14, 2000.  And while the claims file does contain 
reports of VA testing dated from December 1990 to February 
2000,  it does not contain any clinical treatment records for 
the periods May 24, 1990 to June 20, 1998 or November 3, 1998 
to May 17, 1999.  Under the circumstances, a remand is 
required in order to fulfill VA's duty to assist.  
38 U.S.C.A. § 5103A(b), (c) (West 2002); 38 C.F.R. 
§ 3.159(c)(1)-(3) (2004).  See also Bell v. Derwinski, 2 Vet. 
App. 611 (1992) (holding that VA is charged with constructive 
notice of medical evidence in its possession).

A remand is also required in order to have the veteran re-
examined.  This is necessary because he testified during a 
hearing held before the undersigned in March 2005 that his 
disabilities had increased in severity since the time of his 
last VA examination in August 2000.  See, e.g., 38 C.F.R. 
§ 3.327(a) (2004) (re-examinations are generally required if 
evidence indicates that there has been a material change in a 
disability or that the current rating may be incorrect); 
Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (VA should 
have scheduled the appellant for another examination under 
circumstances where he complained of increased disability two 
years after his last examination).

For the reasons stated, this case is REMANDED for the 
following actions:

1.  Make efforts to ensure that the claims 
file contains a complete copy of all relevant 
records of treatment from the VAMC's in 
Gainesville and Lake City, Florida and from 
the VAOPC in Jacksonville, Florida, to 
include any relevant clinical records dated 
from May 24, 1990 to June 20, 1998; from 
November 3, 1998 to May 17, 1999; and after 
June 14, 2000.  The evidence obtained should 
be associated with the claims file.

2.  After the foregoing development has been 
completed, schedule the veteran for an 
examination of his right arm and right foot.  
The examiner should review the claims file, 
and should indicate in the examination report 
that the claims file has been reviewed.  All 
indicated testing should be conducted.  The 
examiner should fully describe any and all 
functional impairments of the right elbow, 
forearm, wrist, hand, ankle, and foot that 
can be attributed to the injuries sustained 
in service, to include any neurological 
impairments, any impairments of muscle 
function, and any impairments occasioned by 
scarring.  The examiner should specifically 
indicate whether there is any malunion of the 
right radius and/or ulna and, if so, whether 
there is bad alignment.  The examiner should 
also indicate whether there is any nonunion 
of the radius and/or ulna and, if so, whether 
there is loss of bone substance of one inch 
(2.5 centimeters) or more, whether there is 
marked deformity, whether the nonunion is in 
the upper or lower half of the bone, and 
whether there is any false movement or flail 
false joint.  If there is clinical evidence 
of pain on motion in any of the affected 
joints, the examiner should indicate the 
degree of motion at which such pain begins.  
Then, after reviewing the veteran's 
complaints and medical history, the examiner 
should render an opinion, based upon his or 
her best medical judgment, as to the extent 
to which the veteran experiences functional 
impairments such as weakness, excess 
fatigability, incoordination, or pain due to 
repeated use or flare-ups, and should portray 
these factors in terms of degrees of 
additional loss in range of motion (beyond 
that which is demonstrated clinically) due to 
these factors.  If the examiner cannot give 
such an opinion, he or she should indicate 
why not.  A complete rationale should be 
provided.

3.  Thereafter, take adjudicatory action on 
the veteran's claims.  If any benefit sought 
is denied, provide a supplemental statement 
of the case (SSOC) to the veteran and his 
representative.  The SSOC should contain, 
among other things, a citation to, and 
summary of, 38 C.F.R. § 4.71a, Diagnostic 
Codes 5205-5210, 5213-5215, 5270, 5271, and 
the "old" and "new" criteria pertaining to 
the evaluation of scars. See Schedule for 
Rating Disabilities; the Skin, 67 Fed. Reg. 
49,590 (July 31, 2002), corrected at 67 Fed. 
Reg. 58,448 (Sept. 16, 2002).

After the veteran and his representative have been given an 
opportunity to respond to the SSOC, the claims file should be 
returned to this Board for further appellate review.  No 
action is required by the veteran until he receives further 
notice, but he may furnish additional evidence and argument 
while the case is in remand status.  Kutscherousky v. West, 
12 Vet. App. 369 (1999); Booth v. Brown, 8 Vet. App. 109 
(1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).  
The purposes of this remand are to procure clarifying data 
and to comply with governing adjudicative procedures.  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate disposition of this appeal.

This matter must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



	                  
_________________________________________________
	JOAQUIN AGUAYO-PERELES
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of this appeal.  
38 C.F.R. § 20.1100(b) (2004).


